Exhibit 10.3

Execution Version

INCREMENTAL ASSUMPTION AGREEMENT

INCREMENTAL ASSUMPTION AGREEMENT, dated as of September 28, 2009 (this
“Incremental Assumption Agreement”), by and among Domus Intermediate Holdings
Corp. (“Holdings”), Realogy Corporation (the “Borrower”), the Second Lien Term
Lenders (as defined below), JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”),
as administrative agent (the “Administrative Agent”) for the First Priority
Secured Parties (as defined below), and Wilmington Trust Company, as collateral
agent for the Second Priority Secured Parties (as defined below) (together with
its successors and assigns, the “Second Lien Collateral Agent”).

W I T N E S S E T H:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 10,
2007 (the “Credit Agreement”; capitalized terms used but not defined herein
shall have the meaning provided in the Credit Agreement), by and among Holdings,
the Borrower, the Lenders party thereto from time to time, the Administrative
Agent, the Syndication Agent and the Documentation Agents;

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, (a) the Borrower may
request Incremental Term Loan Commitments by giving written notice of such
request to the Administrative Agent, (b) the Borrower has given a written notice
to the Administrative Agent for Incremental Term Loan Commitments, with the
Incremental Term Loans to be made in respect thereof to be Other Term Loans
ranking junior in right of security to the Term B Loans and the other First
Priority Obligations (as defined below) and having other terms and conditions
provided for herein and, except as provided for herein, for Term B Loans under
the Credit Agreement (such Incremental Term Loans, for purposes hereof, the
“Second Lien Term Loans”) and (c) the entities party hereto as Incremental Term
Lenders with respect to such Incremental Term Loan Commitments (for purposes
hereof, the “Second Lien Term Lenders”) are willing to become party hereto and
to extend such Incremental Term Loan Commitments;

WHEREAS, the Second Lien Term Loans shall be in an amount not to exceed
$650,000,000 and will be used to repay existing Indebtedness of the Borrower, to
refinance certain of the Senior Unsecured Notes in accordance with
Section 6.09(b)(i)(F) of the Credit Agreement and for general corporate
purposes;

WHEREAS, $515,000,000 of the Second Lien Term Loans (the “Tranche A Second Lien
Term Loans”) shall be made on September 28, 2009 (the “Tranche A Second Lien
Term Closing Date”), with the Refinancing Portion (as defined below) being made
by the applicable Second Lien Term Lenders delivering Senior Unsecured Notes in
the respective principal amounts as agreed by them with the Borrower for the
Second Lien Term Loans on the Tranche A Second Lien Term Closing Date;

WHEREAS, up to $135,000,000 of the Second Lien Term Loans (the “Tranche B Second
Lien Term Loans”) shall be made on October 9, 2009 (the “Tranche B Second Lien
Term Closing Date”);



--------------------------------------------------------------------------------

2

 

WHEREAS, the terms of the Second Lien Term Loans, to the extent different from
those provided for Term B Loans in the Loan Documents, are reasonably
satisfactory to the Administrative Agent, and each Second Lien Term Lender which
is not a Lender, an Affiliate of a Lender or an Approved Fund has been approved
by the Administrative Agent, in each case as evidenced by the Administrative
Agent being party hereto; and

NOW, THEREFORE, the parties hereto agree as follows (with all of the agreements
and covenants herein being for the express benefit of all the parties hereto and
to the Credit Agreement and with all of the agreements and covenants of the
Second Lien Term Lenders being binding upon their respective successors and
assigns (and their assigns) of the Second Lien Term Loans):

SECTION 1. Defined Terms. As used in this Incremental Assumption Agreement, the
following terms shall have the meanings specified below:

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph hereof.

“Applicable Rate” shall have the meaning assigned to such term in
Section 2(c)(i) hereof.

“Applicable Prepayment Fee” shall mean, as of any prepayment or repayment in
whole or in part of any Second Lien Term Loan prior to October 15, 2012, the
present value at such date, computed using a discount rate equal to the Treasury
Rate plus 50 basis points, of all interest that would accrue on the portion of
such Second Lien Term Loan being prepaid from such date to October 15, 2012.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Collateral Agreement Amendment” shall have the meaning assigned to such term in
Section 4(a).

“Common Collateral” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Credit Agreement” shall have the meaning assigned to such term in the first
WHEREAS paragraph hereof.

“Enforcement Action” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“First Lien Facility” shall mean any Facility other than (a) the Second Lien
Term Loans or (b) any other Loans not secured under the First Priority Security
Documents.



--------------------------------------------------------------------------------

3

 

“First Lien Lenders” shall mean, collectively, Lenders with respect to the Term
B Loans and the Revolving Facility Commitments, Synthetic L/C Lenders,
Incremental Revolving Facility Lenders and Incremental Term Lenders with respect
to Loans secured on a pari passu basis with the Term B Loans and the Swingline
Lender.

“First Lien Security Documents” shall mean the “First Priority Security
Documents” as such term is defined in the Intercreditor Agreement.

“First Priority Lien” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“First Priority Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“First Priority Obligations Payment Date” shall have the meaning assigned to
such term in the Intercreditor Agreement.

“First Priority Secured Parties” shall have the meaning assigned to such term in
the Intercreditor Agreement.

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph hereof.

“Incremental Assumption Agreement” shall have the meaning assigned to such term
in the introductory paragraph hereof.

“Intercreditor Agreement” shall mean the Intercreditor Agreement as amended,
supplemented or otherwise modified from time to time, in the form of Exhibit A,
among Holdings, the Borrower, each Subsidiary Loan Party, the Administrative
Agent and the Second Lien Collateral Agent.

“Refinancing Portion” shall mean up to $150,000,000 of the Tranche A Second Lien
Term Loans, which Tranche A Second Lien Term Loans shall be used to refinance
certain of the Senior Unsecured Notes in accordance with Section 6.09(b)(i)(F)
of the Credit Agreement.

“Required First Lien Lenders” shall mean the Required Lenders, with the Second
Lien Term Loans and any other Incremental Term Loans secured pari passu with, or
on a junior basis to, the Second Lien Term Loans being disregarded in
determining such Required Lenders.

“Required Second Lien Term Lenders” shall mean, at any time, Second Lien Term
Lenders having outstanding Second Lien Term Loans that represent more than 50%
of the aggregate outstanding amount of Second Lien Term Loans at such time.



--------------------------------------------------------------------------------

4

 

“Second Lien Collateral Agent” shall have the meaning assigned to such term in
the introductory paragraph hereof.

“Second Lien Collateral Agreement” shall mean that certain Second Lien Guarantee
and Collateral Agreement as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit A, among Holdings, the Borrower, each
Subsidiary Loan Party and the Second Lien Collateral Agent.

“Second Lien Collateral and Guarantee Requirement” shall have the meaning
assigned to such term in Section 4(c).

“Second Lien Security Documents” shall mean the Second Lien Collateral
Agreement, the Second Lien Share Pledge and each of the security agreements and
other instruments and documents executed and delivered pursuant to the Second
Lien Collateral Agreement or pursuant to Section 5.09 of the Credit Agreement in
order to satisfy the Second Lien Collateral and Guarantee Requirement, and to
cause the Second Lien Collateral and Guarantee Requirement to be and remain
satisfied, with respect to the Second Lien Term Lenders.

“Second Lien Share Pledge” shall mean a second lien share pledge in a form
similar to the Share Charge dated April 10, 2007, between Cartus Corporation and
Sotheby’s International Realty, Inc., each as a chargor, and The Bank of New
York Mellon, as collateral agent, subject to appropriate changes.

“Second Lien Term Lenders” shall have the meaning assigned to such term in the
second WHEREAS paragraph hereof.

“Second Lien Term Loans” shall have the meaning assigned to such term in the
second WHEREAS paragraph hereof.

“Second Priority Secured Parties” shall have the meaning assigned to such term
in the Intercreditor Agreement.

“Tranche A Second Lien Term Closing Date” shall have the meaning assigned to
such term in the fourth WHEREAS paragraph hereof.

“Tranche B Second Lien Term Closing Date” shall have the meaning assigned to
such term in the fifth WHEREAS paragraph hereof.

“Tranche A Second Lien Term Lender” shall mean each Second Lien Term Lender that
makes a Tranche A Second Lien Term Loan.



--------------------------------------------------------------------------------

5

 

“Tranche B Second Lien Term Lender” shall mean each Second Lien Term Lender that
makes a Tranche B Second Lien Term Loan.

“Tranche A Second Lien Term Loan” shall have the meaning assigned to such term
in the fourth WHEREAS paragraph hereof.

“Tranche B Second Lien Term Loan” shall have the meaning assigned to such term
in the fifth WHEREAS paragraph hereof.

“Treasury Rate” shall mean, with respect to any date of determination, the yield
to maturity at such date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15(519) that has become publicly available at least two
Business Days prior to such date (or, if such Statistical Release is no longer
published, any publicly available source of similar market data)) most nearly
equal to the period from such date to October 16, 2012; provided, however, that
if the period from such date to October 16, 2012 is not equal to the constant
maturity of a United States Treasury security for which a weekly average yield
is given, the Treasury Rate shall be obtained by linear interpolation
(calculated to the nearest one-twelfth of a year) from the weekly average yields
of United States Treasury securities for which such yields are given, except
that if the period from such date to October 16, 2012 is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

SECTION 2. Terms of the Second Lien Term Loans.

(a) Making of Second Lien Term Loans. (i) In accordance with Sections 2.01(d)
and 2.06(a) of the Credit Agreement and subject to the terms and conditions
hereof and clause (ii) below, each Tranche A Second Lien Term Lender agrees to
make a Tranche A Second Lien Term Loan on the Tranche A Second Lien Term Closing
Date in a principal amount equal to such Tranche A Second Lien Term Lender’s
Incremental Term Loan Commitment, as set forth on Schedule 1.

(ii) Subject to the terms and conditions hereof, the Second Lien Term Lenders
with respect to the Refinancing Portion of the Second Lien Term Loans agree that
the Second Lien Term Loans to be made by them shall be made by such Second Lien
Term Lenders on the Tranche A Second Lien Term Closing Date by delivering Senior
Unsecured Notes in the respective principal amounts as agreed separately by them
and the Borrower and such Second Lien Term Lenders otherwise satisfying any
other requirements applicable to them as separately agreed with the Borrower. On
the Tranche A Second Lien Term Closing Date, each Second Lien Term Lender with
respect to the Refinancing Portion that has satisfied the actions described in
the preceding sentence shall be deemed to have made, and shall have made,
Tranche A Second Lien Term Loans in the principal amounts equal to such Second
Lien Term Lender’s Incremental Term Loan Commitment, as set forth on Schedule 1.

(iii) In accordance with Sections 2.01(d) and 2.06(a) of the Credit Agreement
and subject to the terms and conditions hereof, each Tranche B Second Lien Term
Lender agrees to make a Tranche B Second Lien Term Loan on the Tranche B Second
Lien Term Closing Date in a principal amount equal to such Tranche B Second Lien
Term Lender’s Incremental Term Loan Commitment, as set forth on Schedule 1.



--------------------------------------------------------------------------------

6

 

(b) Credit Agreement Governs. Except as set forth in this Incremental Assumption
Agreement, the Intercreditor Agreement and the Second Lien Security Documents,
the Second Lien Term Loans shall have the same terms as the Term B Loans and the
Second Lien Term Loans shall be subject to the provisions of the Credit
Agreement and the other Loan Documents as modified hereby.

(c) Applicable Rate; Interest Periods; Interest Payment Dates. (i) The Second
Lien Term Loans shall bear interest at a rate equal to 13.5% per annum (the
“Applicable Rate”), with such interest computed on the basis of a year of 365
days (or 366 days in a leap year) and payable for the actual number of days
elapsed (including the first day but excluding the last day).

(ii) The Interest Payment Dates for the Second Lien Term Loans shall be April 15
and October 15 of each year, commencing with April 15, 2010, and interest
accrued as of each Interest Payment Date from the immediately preceding Interest
Payment Date (or, in the case of the Interest Payment Date on April 15, 2010,
the Tranche A Second Lien Term Closing Date or Tranche B Second Lien Term
Closing Date, as applicable) shall be payable on such Interest Payment Date in
cash.

(d) Maturity Date and Amortization. The Incremental Term Facility Maturity Date
for the Second Lien Term Loans shall be October 15, 2017, and on such date the
Borrower shall repay to the Administrative Agent for the ratable account of the
Second Lien Term Lenders the aggregate principal amount of all Second Lien Term
Loans then outstanding. The Second Lien Term Loans shall have no scheduled
amortization.

(e) Optional Prepayments. Notwithstanding anything to the contrary in
Section 2.11(a) of the Credit Agreement, the Borrower shall not have the right
to make any optional prepayment or repurchase of the Second Lien Term Loans
prior to the First Priority Obligations Payment Date, except that the Borrower
may prepay or repurchase the Second Lien Term Loans with the prior written
consent of the Required First Lien Lenders and may Refinance the Second Lien
Term Loans with the incurrence of Permitted Refinancing Indebtedness.

(f) Mandatory Prepayments. Each Second Lien Term Lender hereby irrevocably
waives (and hereby gives notice to the Administrative Agent as required by
Section 2.11(f) of the Credit Agreement with respect to such waiver) (A) any
mandatory prepayment under Section 2.11(b) of the Credit Agreement (with respect
to Net Proceeds referred to in clause (b) of the definition thereof in
Section 1.01 of the Credit Agreement) or 2.11(c) of the Credit Agreement and
(B) until the First Priority Obligations Payment Date, Section 2.11(b) of the
Credit Agreement (with respect to Net Proceeds referred to in clause (a) of the
definition thereof in Section 1.01 of the Credit Agreement). The Borrower hereby
agrees to make, to the extent possible under the Credit Agreement, an optional
prepayment of the Term B Loans with any amount paid to it under
Section 2.11(f)(ii) of the Credit Agreement (but not of a percentage of such
amount equal to the percentage of the Term B Loans as to which waivers of the
same mandatory prepayment were given), to the extent such amount arises as a
result of the waiver by the Second Lien Term Lenders under this paragraph (f),
promptly upon receiving any such amount.



--------------------------------------------------------------------------------

7

 

(g) Prepayment Fees. Without prejudice to Section 2(e) and (f), any optional or
mandatory prepayment or other repayment of any Second Lien Term Loan (other than
any prepayment or repurchase pursuant to Section 2(o) hereof) (i) prior to
October 15, 2012 shall be accompanied by a prepayment fee equal to the
Applicable Prepayment Fee and (ii) prior to October 15, 2013, but on or after
October 15, 2012, shall be accompanied by a prepayment fee equal to 75% of the
Applicable Rate on the amount so prepaid.

(h) Payments; Pro Rata Treatment; Sharing of Set-offs. (i) Each Second Lien Term
Lender hereby irrevocably waives (and hereby gives notice to the Administrative
Agent with respect to such waiver) any rights of payment or participation under
Section 2.18(b) or (c) of the Credit Agreement with respect to (i) any proceeds
of Common Collateral resulting from the sale, collection or other disposition of
Common Collateral as a result of or in connection with an Enforcement Action
except to the extent that the Second Priority Obligations (as defined in the
Intercreditor Agreement) are entitled to such proceeds under the Intercreditor
Agreement, (ii) any payment, prepayment or repurchase of the Term B Loans made
by the Borrower prior to the First Priority Obligations Payment Date or
(iii) the exercise of any right, including set-off or counterclaim, referred to
in Section 2.18(c) by any First Lien Lender (in its capacity as such).

(ii) With respect to the Second Lien Term Loans, the provisions of
Section 2.18(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of the Credit
Agreement or any payment obtained by any Second Lien Term Lender (whether from
an Affiliate of the Borrower or otherwise) as consideration for the assignment
of or sale of a participation in any of its Second Lien Term Loans.

(i) Senior Secured Leverage Ratio. Each of the Borrower, the Administrative
Agent and the Second Lien Term Lenders hereby irrevocably agrees that this
Incremental Assumption Agreement shall constitute the written agreement required
by Section 10.08 of the Credit Agreement that on the First Priority Obligations
Payment Date, without further action by any Person, the Credit Agreement shall
be amended by deleting Section 6.10 thereof.

(j) Voting Provisions. Each Second Lien Term Lender hereby irrevocably agrees
that this Incremental Assumption Agreement shall constitute an agreement or
consent in writing to (i) any proposed waiver, amendment or modification of the
Credit Agreement or the other Loan Documents (other than any proposed waiver,
amendment or modification (A) to this Incremental Assumption Agreement, the
Intercreditor Agreement or any Second Lien Security Document (except as
otherwise provided in the Intercreditor Agreement) and (B) that would require
the prior written consent of all Second Lien Term Lenders, or any of them
directly affected thereby, or the Majority Lenders participating in the Second
Lien Term Loans, as required by Section 10.08(b) of the Credit Agreement) that
has been agreed or consented to in writing by the Required First Lien Lenders
or, if such proposed waiver, amendment or modification requires the written
agreement or consent of a requisite percentage of the Lenders under two or more
Facilities that include the Second Lien Term Loans (but not the written
agreement or consent of the Required Lenders), that has been agreed or consented
to in writing by such requisite percentage disregarding the Second Lien Term
Lenders and (ii) any request made by the Required First Lien Lenders as
contemplated at the end of Section 8.01 of the Credit Agreement. Each Second
Lien Term Lender further agrees that it shall not be entitled to any consent or
similar fee or other consideration paid or given to First Lien Lenders in
connection with any waiver, amendment or modification of the Credit Agreement or
any other Loan Document (other than any such waiver,



--------------------------------------------------------------------------------

8

 

amendment or modification of the type referred to in the foregoing clauses
(A) and (B) if such a fee or other consideration is payable to the Second Lien
Term Lenders by the terms of such waiver, amendment or modification).

(k) Refinancings of First Lien Facilities. The Second Lien Term Lenders
acknowledge and agree that (i) the Credit Agreement permits a refinancing or
replacement of one or more of the First Lien Facilities, under the Credit
Agreement or otherwise, and that in certain instances the Borrower, with the
consent of the Administrative Agent, may amend the terms of any such First Lien
Facility in connection therewith and (ii) the Intercreditor Agreement permits
the extension, increase, renewal, refund, replacement or refinancing of the
First Priority Obligations. Each Second Lien Term Lender irrevocably agrees that
(A) the Administrative Agent is authorized by it to enter on its behalf into
amendments or modifications of the Loan Documents reasonably necessary to
implement or facilitate any such extension, increase, renewal, refund,
refinancing or replacement, so long as any such amendment or modification is
not, in the judgment of the Administrative Agent, detrimental to the rights and
interests of the Second Lien Term Lenders relative to such rights and interests
prior to giving effect to such refinancing or replacement and (B) it will
cooperate with the Loan Parties and the Administrative Agent and take all
reasonable actions requested by the Loan Parties and the Administrative Agent
that may be necessary or desirable to implement or facilitate any such
transaction.

(l) Additional Pari Passu Indebtedness. The Second Lien Term Lenders hereby
agree that, notwithstanding anything in the Credit Agreement to the contrary,
the Loan Parties may incur additional Indebtedness that is pari passu in right
of payment and security with the Second Lien Term Loans as “Permitted
Refinancing Indebtedness” or pursuant to Section 6.01(k) or Section 6.01(r) of
the Credit Agreement, provided that no less than 90% of the net cash proceeds of
such additional Indebtedness is used to repay the First Lien Term Loans or
permanently reduce the Revolving Commitments. Each Second Lien Term Lender
irrevocably agrees that the Administrative Agent is authorized by it to enter on
its behalf into amendments or modifications to the Second Lien Security
Documents as the Administrative Agent may reasonably require to assure that such
additional Indebtedness is secured by the Collateral ratably with the existing
Second Lien Term Loans. For purposes of this paragraph (l), “net cash proceeds”
shall mean the proceeds of such Indebtedness net of all taxes, fees (including
financial advisory and investment banking fees), underwriting discounts,
commissions, costs, general administrative and other expenses (including legal
fees and expenses).

(m) Additional Releases. The Borrower hereby agrees and covenants that, without
the prior written consent of the Required Second Lien Term Lenders, so long as
any Second Lien Term Loans are outstanding, the Borrower shall not, and shall
not permit any of its Material Subsidiaries to request, consent to or utilize
any waiver, amendment or modification of the Credit Agreement or this
Incremental Assumption Agreement or any other Loan Document that would
(i) provide for any release of a guarantee of or Collateral securing the Second
Lien Term Loans which is not accompanied by a release of the corresponding
guarantee of or Collateral securing the other Obligations under the Credit
Agreement or (ii) otherwise change any of the terms of any Second Lien Security
Document in a manner not corresponding to a concurrent change in the comparable
First Lien Security Document, except, in either case, as expressly contemplated
by the Intercreditor Agreement.

The Borrower further agrees that its agreements in this paragraph may be
specifically enforced by the Second Lien Term Lenders or any of them.



--------------------------------------------------------------------------------

9

 

(n) Information. Each Second Lien Term Lender hereby acknowledges and agrees
that, notwithstanding any provision in the Credit Agreement or any custom or
convention to the contrary, the Administrative Agent, Lenders under the Credit
Agreement (other than Second Lien Term Lenders) and their advisers, or any of
them, may hold discussions, which may include the Borrower or its advisers, with
respect to matters of concern to them relating to the Borrower or any of its
Affiliates or the Credit Agreement or other Loan Documents without inviting or
permitting participation therein by the Second Lien Term Lenders or any of them
or their representatives or sharing with the Second Lien Term Lenders, the
Second Lien Collateral Agent or their representatives any transcript, summary or
other report thereof or any materials prepared to facilitate or further such
discussions or otherwise requested in connection therewith.

(o) Repurchases. Each Second Lien Term Lender hereby agrees that,
notwithstanding any provision of the Credit Agreement to the contrary, at any
time when the Borrower may make an optional prepayment of the Second Lien Term
Loans under the provisions of Section 2(e) it may prepay or repurchase one or
more Second Lien Term Loans on a non-ratable basis among the Second Lien Term
Lenders, provided that (i) no such prepayment or repurchase may be made for
consideration equal to or more than 100% of the principal amount of the relevant
Second Lien Term Loans (plus accrued interest), (ii) such Second Lien Term Loans
shall be immediately retired and discharged upon such prepayment or repurchase
(and the Administrative Agent is hereby requested to so indicate in the
Register) and (iii) such prepayment or repurchase is effected in accordance with
procedures reasonably satisfactory to the Administrative Agent to ensure that
every Second Lien Term Lender has a reasonably equivalent opportunity to elect
to participate in such prepayment or repurchase or in the process resulting in
such prepayment or repurchase, without regard to the principal amount of the
Second Lien Term Loans held by it.

(p) Assignments. Assignments and participations with respect to the Second Lien
Term Loans shall be effected in accordance with Section 10.04 of the Credit
Agreement, provided that, notwithstanding anything to contrary in the Credit
Agreement, assignments of the Second Lien Term Loans may be made to any of the
Borrower’s Affiliates with the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed).

SECTION 3. Representations. (a) To induce the Second Lien Term Lenders, the
Second Lien Collateral Agent and the Administrative Agent to enter into this
Incremental Assumption Agreement and the Second Lien Term Lenders to make the
Second Lien Term Loans, the Borrower hereby represents and warrants to them
that:

(i) The representations and warranties set forth in the Loan Documents are true
and correct in all material respects as of the Tranche A Second Lien Term
Closing Date, with the same effect as though made on and as of the Tranche A
Second Lien Term Closing Date, except to the extent any such representation or
warranty expressly relates to an earlier date (in which case such representation
or warranty was true and correct in all material respects as of such earlier
date).

(ii) The Borrower’s consolidated balance sheet and statements of income,
stockholders equity and cash flows for the fiscal quarter and the portion of the
fiscal year ended June 30, 2009, which were contained in the Borrower’s Form
10-Q, dated August 11, 2009, present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such date and for such period in accordance
with GAAP, subject to year-end audit adjustments.



--------------------------------------------------------------------------------

10

 

(iii) The Second Lien Collateral Agreement is effective to create in favor of
the Second Lien Collateral Agent, for the benefit of the Second Priority Secured
Parties, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.

(iv) When financing statements and other necessary filings are filed in the
applicable offices, the Second Lien Collateral Agent, for the benefit of the
Second Priority Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Second Priority Obligations (as
defined in the Intercreditor Agreement) to the extent perfection can be obtained
by filing Uniform Commercial Code financing statements, in each case prior and
superior in right to the Lien of any other person (except for Permitted Liens
and Liens securing the First Priority Obligations).

(b) Each Second Lien Term Lender hereby represents, warrants and agrees to and
with the Borrower and the Administrative Agent that:

(i) Such Second Lien Term Lender has delivered or will deliver on the Tranche A
Second Lien Term Closing Date or Tranche B Second Lien Term Closing Date, as
applicable, the tax forms and certificates required to be delivered by a Lender
(including, if applicable to such Second Lien Term Lender, a Foreign Lender)
under Section 2.17 of the Credit Agreement, on or before the date such Lender
becomes a Lender under the Credit Agreement.

(ii) Such Second Lien Term Lender has delivered or will promptly deliver to the
Administrative Agent a completed Administrative Questionnaire.

SECTION 4. Conditions to Effectiveness of Incremental Assumption Agreement. This
Incremental Assumption Agreement and the obligations of each Tranche A Second
Lien Term Lender to make a Tranche A Second Lien Term Loan hereunder shall
become effective on the Tranche A Second Lien Term Closing Date subject to the
satisfaction of each of the following conditions or the waiver thereof by the
Administrative Agent:

(a) The Administrative Agent shall have received counterparts of (i) this
Incremental Assumption Agreement, duly executed and delivered by Holdings, the
Borrower, the Second Lien Term Lenders, the Administrative Agent and the Second
Lien Collateral Agent, (ii) the Second Lien Collateral Agreement, duly executed
and delivered by Holdings, the Borrower, each other Loan Party party thereto
from time to time and the Second Lien Collateral Agent, (iii) the Intercreditor
Agreement, duly executed and delivered by Holdings, the Borrower, each other
Loan Party party thereto from time to time, JPMorgan Chase Bank, as First
Priority Representative, and the Second Lien Collateral Agent, as Second
Priority Representative, and (iv) an amendment to the Collateral Agreement (the
“Collateral Agreement Amendment”), in the form attached hereto as Exhibit B and
duly executed and delivered by Holdings, the Borrower, each other Loan Party
party thereto and the Administrative Agent.



--------------------------------------------------------------------------------

11

 

(b) The Administrative Agent shall have received a notice of Borrowing with
respect to the Tranche A Second Lien Term Loans pursuant to Section 2.03 of the
Credit Agreement.

(c) The elements of the Collateral and Guarantee Requirement (with such term
deemed amended for purposes of this Incremental Assumption Agreement to refer to
the Second Lien Collateral Agreement, the Second Lien Collateral Agent and the
Second Lien Security Documents in lieu of the Collateral Agreement, the
Collateral Agent and the Security Documents referred to therein, respectively,
and with such other changes as shall be appropriate for the perfection of Liens
for the benefit of the Second Lien Term Lenders) (the “Second Lien Collateral
and Guarantee Requirement”) shall have been satisfied to the extent reasonably
requested by the Administrative Agent as of the Tranche A Second Lien Term
Closing Date (it being agreed that the Second Lien Share Pledge may be delivered
within 60 days after the Tranche B Second Lien Term Closing Date (or such longer
period as determined by the Administrative Agent in its sole discretion)).

(d) The Administrative Agent shall have received, on behalf of itself, the
Second Lien Collateral Agent and the Second Lien Term Lenders, (i) a favorable
written opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) a favorable written opinion of the general counsel of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.

(e) The Administrative Agent shall have received such customary evidence of
authority and officers certificates as the Administrative Agent may reasonably
request relating to (i) the organization, existence and good standing of each
Loan Party in its jurisdiction of organization (provided that the certificates
of existence and good standing for each of the Loan Parties set forth on
Schedule 2 hereto shall by provided to the Administrative Agent within 30 days
after the Tranche A Second Lien Term Closing Date) and (ii) the incumbency of
the officers of each Loan Party executing the Loan Documents to which it is a
party.

(f) The Administrative Agent shall have received from each Loan Party a
certificate signed by a Responsible Officer and the secretary of such Loan
Party, together with, and certifying as to the accuracy and completeness of,
copies of (i) the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, as applicable, of such Loan
Party and (ii) the by-laws, partnership agreement, limited liability company
agreement or other equivalent governing documents, as applicable, of such Loan
Party.

(g) The Administrative Agent shall have received a certificate of the Borrower
as to its Pro Forma Compliance after giving effect to the making of the Second
Lien Term Loans and the application of the proceeds therefrom.

(h) The conditions set forth in Sections 4.01(b) and (c) of the Credit Agreement
as applicable to the making of the Second Lien Term Loans shall have been
satisfied, and the Administrative Agent shall have received a certificate of the
Borrower to such effect dated the Tranche A Second Lien Term Closing Date.



--------------------------------------------------------------------------------

12

 

(i) The Second Lien Term Facility shall have received a rating from both Moody’s
Investor Service and Standard & Poor’s Ratings Group.

(j) The Administrative Agent shall have received a certificate of Apollo
Management Holdings, L.P. setting forth the direct and indirect holdings by
Apollo Management Holdings, L.P. and its Affiliates of the Borrower’s debt
securities and loans.

(k) The Second Lien Collateral Agent shall have received all fees payable
thereto on or prior to the Tranche A Second Lien Term Closing Date and, to the
extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Tranche A Second Lien Term Closing Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of Nixon Peabody
LLP) required to be reimbursed or paid by the Loan Parties under any Loan
Document.

SECTION 5. Conditions to Tranche B Second Lien Term Loans. The obligations of
each Tranche B Second Lien Term Lender to make a Tranche B Second Lien Term Loan
hereunder shall become effective on the Tranche B Second Lien Term Closing Date
subject to the satisfaction of each of the following conditions or the waiver
thereof by the Administrative Agent:

(a) The Incremental Assumption Agreement shall have become effective and the
Tranche A Second Lien Term Loans shall have been made prior to the Tranche B
Second Lien Closing Date.

(b) The conditions set forth in Sections 4.01(b) and (c) of the Credit Agreement
as applicable to the making of the Tranche B Second Lien Term Loans shall have
been satisfied, and the Administrative Agent shall have received a certificate
of the Borrower to such effect dated the Tranche B Second Lien Term Closing
Date.

(c) The Administrative Agent shall have received all fees payable thereto on or
prior to the Tranche B Second Lien Term Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Tranche B Second Lien Term Closing Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP and Davis Polk & Wardwell) required to be reimbursed or paid by the
Loan Parties under any Loan Document.

(d) The Administrative Agent shall have received a notice of Borrowing with
respect to the Tranche B Second Lien Term Loans pursuant to Section 2.03 of the
Credit Agreement and, to the extent that JPMorgan Chase Bank, N.A. is a Tranche
B Second Lien Term Lender, it has commitments satisfactory to it for the
assignment of Tranche B Second Lien Term Loans in an aggregate amount equal to
the Tranche B Second Lien Term Loans to be made by it.



--------------------------------------------------------------------------------

13

 

SECTION 6. Acknowledgements. The Borrower and the Administrative Agent
acknowledge and agree that (a) the Second Lien Collateral Agreement, the Second
Lien Share Pledge and the Intercreditor Agreement shall constitute “Security
Documents” and “Loan Documents” as such terms are used in the Credit Agreement,
and each reference in the Credit Agreement to the “Security Documents” or “Loan
Documents” shall be deemed to include the Second Lien Collateral Agreement, the
Second Lien Share Pledge and the Intercreditor Agreement (including for purposes
of the representations and warranties made pursuant to Section 3(a)(i)), (b) the
Second Lien Collateral Agreement and the Intercreditor Agreement are reasonably
satisfactory to them and (c) in the case of the Borrower, it shall take all
steps and actions necessary to comply with the Second Lien Collateral and
Guarantee Requirement (including taking any actions pursuant to Section 5.09 of
the Credit Agreement, which Section shall be deemed amended for purposes of this
Incremental Assumption Agreement to refer to the Second Lien Collateral Agent,
the Second Lien Collateral and Guarantee Requirement and the Second Lien
Security Documents in lieu of the Collateral Agent, the Collateral and Guarantee
Requirement and the Security Documents referred to therein, respectively, and
with such other changes as shall be appropriate for the perfection of Liens for
the benefit of the Second Lien Term Lenders) from and after the Tranche A Second
Lien Term Closing Date concurrently with its taking or being required to take
any comparable step or action under the Collateral and Guarantee Requirement.

SECTION 7. Second Lien Collateral Agent. (a) The parties hereto hereby agree
that Wilmington Trust Company is hereby appointed as and designated by the
Second Lien Term Lenders to be the Second Lien Collateral Agent under the Loan
Documents and Second Priority Representative under the Intercreditor Agreement
and that as such (a) it shall be entitled to the benefits of Article IX and
Article X of the Credit Agreement (with such Articles deemed amended for
purposes of this Incremental Assumption Agreement to refer to the Second Lien
Collateral Agent, the Second Lien Security Documents, the Second Priority
Obligations and the Required Second Lien Term Lenders in lieu of the
Administrative Agent, the Security Documents, the Obligations and the Required
Lenders referred to therein, respectively, and with such other changes as shall
be appropriate to provide the Second Lien Collateral Agent with the benefits of
said Articles IX and X), (b) it shall be deemed an “Agent” as such term is used
in the Credit Agreement, and each reference in the Credit Agreement to an
“Agent” shall be deemed to include the Second Lien Collateral Agent (except that
the Second Lien Collateral Agent shall not be entitled to any indemnification or
expense reimbursement by or from any Lenders other than the Second Lien Term
Lenders), (c) the Borrower shall, and hereby agrees to, pay (i) all reasonable
out-of-pocket expenses (including Other Taxes) incurred by the Second Lien
Collateral Agent in connection with the preparation of this Incremental
Assumption Agreement and the other Loan Documents or the administration of this
Incremental Assumption Agreement (including expenses incurred in connection with
initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Borrower and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of the Credit Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions thereof, and, if necessary, the reasonable fees, charges and
disbursements of counsel and (ii) all out-of-pocket expenses (including Other
Taxes) incurred by the Second Lien Collateral Agent in connection with the
enforcement or protection of its rights in connection with this Incremental
Assumption Agreement, the Credit Agreement and the other Loan Documents,
including the fees, charges and disbursements of counsel for the Second Lien
Collateral Agent (including any special and local counsel) and (d) it shall at
any time with respect to the Second Lien Security Documents take the actions
required to be taken at such time by the Administrative Agent with respect to
the other Security Documents under Section 10.18 of the Credit Agreement. The
Second Lien Collateral Agent hereby agrees that it shall not enter into or
consent to any waiver, amendment, or modification of the Intercreditor Agreement
or the Second Lien Security Documents (as defined in the Intercreditor
Agreement) without the prior written consent of the Required Second Lien Term
Lenders. The Second Lien Collateral Agent shall be fully justified in requesting
direction from the Administrative Agent or the Required Second Lien Term Lenders
in the



--------------------------------------------------------------------------------

14

 

event the Credit Agreement or any other Loan Document is silent or vague with
respect to the Second Lien Collateral Agent’s duties, rights or obligations. In
the event there is any disagreement among the Second Priority Secured Parties
(other than the Agents) or the instruction given thereby or this Agreement does
not unambiguously mandate a course of action by any Agent, then such Agent may
refrain from acting until directed by a court of competent jurisdiction. The
Second Lien Collateral Agent shall in all cases be fully protected in acting, or
in refraining from acting, under the Credit Agreement and the other Loan
Documents in accordance with a request of the Administrative Agent, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Second Lien Term Lenders and all future holders of the Second Lien
Term Loans. The Second Lien Collateral Agent shall not be required to act under
the Credit Agreement or any other Loan Document or to advance funds or otherwise
incur any financial liability in the performance of its duties or the exercise
of its rights hereunder or thereunder and under any other agreements or
documents to which it is a party, and shall in all cases be fully justified in
failing or refusing to act hereunder or thereunder unless it shall receive
further assurances to its satisfaction from the Loan Parties and the Second
Priority Secured Parties (other than the Second Lien Collateral Agent) of their
indemnification obligations hereunder against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take or
refraining from taking any such action. Without limiting the generality of the
foregoing, the Second Lien Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Second Lien Collateral
Agent is required to exercise as directed in writing by the Administrative Agent
or Required Second Lien Term Lenders (or such other number or percentage of the
Second Lien Term Lenders as shall be necessary under the circumstances). For the
avoidance of doubt, the Second Lien Collateral Agent shall not be responsible
for the perfection of any Lien or for the filing, form, content or renewal of
any UCC financing statements, fixture filings, Mortgages, deeds of trust and
such other documents or instruments. Section 10.08 of the Credit Agreement is
hereby deemed amended to provide that no amendment to the Credit Agreement or
any other Loan Document shall affect the rights or duties of the Second Lien
Collateral Agent without its written consent. For purposes of any Mortgages,
Wilmington Trust FSB shall be deemed to be an agent of the Second Lien
Collateral Agent.

(b) The parties hereto hereby acknowledge and agree to be bound by Section 7.18
of the Second Lien Guarantee and Collateral Agreement.

SECTION 8. Effects on Loan Documents. (a) Except as specifically amended or
modified herein and in the Collateral Agreement Amendment, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.

(b) Except as specifically provided for herein, the execution, delivery and
effectiveness of this Incremental Assumption Agreement shall not operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of the
Loan Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Loan Documents.

(c) The Borrower and the other parties hereto hereby acknowledge and agree that
this Incremental Assumption Agreement shall constitute (i) a “Loan Document” as
such term is used in the Credit Agreement, and each reference in the Credit
Agreement to the “Loan Documents” shall be deemed to include this Incremental
Assumption Agreement (including for purposes of the representations and
warranties made pursuant to Section 3(a)(i)), and (ii) a “deemed amendment” to
the Credit Agreement as contemplated by the last sentence of Section 2.20(b) of
the Credit Agreement to the extent appropriate under said Section 2.20(b).



--------------------------------------------------------------------------------

15

 

SECTION 9. Expenses. The Borrower hereby agrees to pay or reimburse the
Administrative Agent and the Second Lien Collateral Agent for all its reasonable
documented out-of-pocket costs and expenses incurred in connection with this
Incremental Assumption Agreement, and any other documents prepared in connection
herewith and the transactions contemplated hereby (including, without
limitation, reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, Davis Polk & Wardwell, counsel to the Administrative Agent, and
Nixon Peabody LLP, counsel to the Second Lien Collateral Agent), in each case to
the extent required by Section 10.05 of the Credit Agreement.

SECTION 10. Second Lien Term Lenders as Assignees. Notwithstanding anything to
the contrary in Section 10.04 of the Credit Agreement, each Second Lien Term
Lender that is not a First Lien Lender hereby agrees that (a) it shall not
acquire by assignment any Loan or Commitment (other than a Second Lien Term Loan
or an Incremental Term Commitment in respect of a Second Lien Term Loan) without
the prior written consent of the Borrower (provided that no such consent shall
be required if an Event of Default under Sections 8.01(b), (c), (h) or (i) has
occurred and is continuing) and the Administrative Agent (in each case such
consent not to be unreasonably withheld) and (b) the Administrative Agent shall
not be required to process any such assignment unless it has received evidence
of each such applicable consent.

SECTION 11. Non-Reliance on Administrative Agent. Each Second Lien Term Lender
represents to the Administrative Agent and the Second Lien Collateral Agent that
it has, independently and without reliance upon the Administrative Agent, the
Second Lien Collateral Agent or any Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Second Lien Term Loans hereunder and enter into
this Incremental Assumption Agreement. Each Second Lien Term Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, the Second Lien Collateral Agent or any Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Incremental Assumption Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.

SECTION 12. Second Priority Obligations. It is the intention of the parties that
Obligations in respect of the Second Lien Term Loans constitute “Second Priority
Obligations” under the Intercreditor Agreement.

SECTION 13. Administrative Agent Consent. The Administrative Agent hereby
agrees, for purposes of Section 2.20 of the Credit Agreement and without
prejudice to or affecting Section 11, that (i) any of the terms of the Second
Lien Term Loans provided in this Incremental Assumption Agreement, the
Intercreditor Agreement or the Second Lien Security Documents, to the extent
such terms differ from those provided for Term B Loans in the Loan Documents,
are reasonably satisfactory to the Administrative Agent and (ii) each Second
Lien Term Lender which is not a Lender, an Affiliate of a Lender or an Approved
Fund has been approved by the Administrative Agent.

SECTION 14. Joinder. From and after the Tranche A Second Lien Term Closing Date,
each Second Lien Term Lender executing and delivering a signature page to this
Incremental Assumption Agreement shall become a party to the Credit Agreement
and shall have the rights and obligations of a Tranche A Second Lien Term Lender
or Tranche B Second Lien Term Lender, as applicable, thereunder and under the
other Loan Documents and shall be bound by the provisions thereof.



--------------------------------------------------------------------------------

16

 

SECTION 15. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS INCREMENTAL ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS INCREMENTAL ASSUMPTION AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS INCREMENTAL ASSUMPTION AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 15.

SECTION 16. Jurisdiction; Consent to Service of Process. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof (collectively, “New York Courts”), in any
action or proceeding arising out of or relating to this Incremental Assumption
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Incremental Assumption Agreement shall affect any right that any
party may otherwise have to bring any action or proceeding relating to this
Incremental Assumption Agreement or any of the other Loan Documents in the
courts of any jurisdiction, except that each of the Loan Parties agrees that
(a) it will not bring any such action or proceeding in any court other than New
York Courts (it being acknowledged and agreed by the parties hereto that any
other forum would be inconvenient and inappropriate in view of the fact that
more of the Second Lien Term Lenders who would be affected by any such action or
proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Incremental Assumption Agreement
or the other Loan Documents in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 17. Amendments; Execution in Counterparts. (a) This Incremental
Assumption Agreement may not be amended nor may any provision hereof be waived
on or prior to the



--------------------------------------------------------------------------------

17

 

Tranche A Second Lien Term Closing Date except pursuant to a writing signed by
Holdings, the Borrower, the Administrative Agent and the Second Lien Term
Lenders and thereafter except as provided for in Section 10.08 of the Credit
Agreement; provided, that, no amendment shall affect the rights or duties of the
Second Lien Collateral Agent without its written consent.

(b) This Incremental Assumption Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts,
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Assumption
Agreement to be duly executed and delivered by their respective proper and duly
authorized officers as of the day and year first above written.

 

DOMUS INTERMEDIATE HOLDINGS CORP., By:  

/s/Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Chief Financial Officer

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

REALOGY CORPORATION, By:  

/s/Anthony E. Hull

  Name:   Anthony E. Hull   Title:   Chief Financial Officer

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent By:  

/s/Neil R. Boylan

  Name:   Neil R. Boylan   Title:   Managing Director

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,   as Second Lien Collateral Agent By:  

/s/James A. Hanley

  Name:   James A. Hanley   Title:   Vice President

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as a Second Lien Term Lender By:  

/s/Neil R. Boylan

  Name:   Neil R. Boylan   Title:   Managing Director

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

ICAHN PARTNERS LP,   as a Second Lien Term Lender By:  

/s/Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer

ICAHN PARTNERS MASTER FUND LP,

    as a Second Lien Term Lender

By:  

/s/Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer

ICAHN PARTNERS MASTER FUND II LP,

  as a Second Lien Term Lender

By:  

/s/Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer

ICAHN PARTNERS MASTER FUND III LP,

  as a Second Lien Term Lender

By:  

/s/Keith Cozza

  Name:   Keith Cozza   Title:   Chief Compliance Officer

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

HIGH RIVER LIMITED PARTNERSHIP,   as a Second Lien Term Lender By: HOPPER
INVESTMENTS LLC, its general partner By:   BARBERRY CORP., its sole member By:  

/s/Keith Cozza

  Name:   Keith Cozza   Title:   Secretary

[Signature Page to Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Schedule 1

INCREMENTAL TERM LOAN COMMITMENTS

For the Tranche A Second Lien Term Loans

 

JPMorgan Chase Bank, N.A.

      $ 348,000,000               

Icahn Parties:

      $ 150,000,000 *             

Icahn Partners LP

   $ 42,715,462   

Icahn Partners Master Fund LP

   $ 54,488,397   

Icahn Partners Master Fund II LP

   $ 16,491,740   

Icahn Partners Master Fund III LP

   $ 6,304,401   

High River Limited Partnership

   $ 30,000,000   

Icahn Parties:

      $ 17,000,000               

Icahn Partners LP

   $ 4,841,085   

Icahn Partners Master Fund LP

   $ 6,175,352   

Icahn Partners Master Fund II LP

   $ 1,869,064   

Icahn Partners Master Fund III LP

   $ 714,499   

High River Limited Partnership

   $ 3,400,000    For the Tranche B Second Lien Term Loans      

JPMorgan Chase Bank, N.A.

      $ 135,000,000 †             

 

*

made by delivery of Senior Notes.

 

†

or such lower amount as JPMorgan Chase Bank, N.A. shall determine by notice to
the Administrative Agent and the Borrower on or prior to the Tranche B Second
Lien Term Closing Date.



--------------------------------------------------------------------------------

Schedule 2

GOOD STANDING CERTIFICATES TO BE DELIVERED POST-CLOSING

 

Lien Party

 

  

Jurisdiction of Formation

 

Associates Investments

 

   California

Associates Realty Network

 

   California

Associates Realty, Inc.

 

   California

Burrow Escrow Services, Inc.

 

   California

C21 TM LLC

 

   California

CB TM LLC

 

   California

Coldwell Banker Real Estate LLC

 

   California

Coldwell Banker Residential Brokerage Company

 

   California

Coldwell Banker Residential Real Estate LLC

 

   California

Coldwell Banker Residential Referral Network

 

   California

Cornerstone Title Company

 

   California

Equity Title Company

 

   California

ERA TM LLC

 

   California

Fred Sands School of Real Estate

 

   California

Guardian Title Company

 

   California

National Coordination Alliance LLC

 

   California

Realogy Operations LLC

 

   California

Referral Network Plus, Inc.

 

   California

Valley of California, Inc.

 

   California

West Coast Escrow Company

 

   California

Colorado Commercial, LLC

 

   Colorado

Guardian Title Agency, LLC

 

   Colorado

NRT Colorado LLC

 

   Colorado



--------------------------------------------------------------------------------

Referral Network, LLC

 

   Colorado

Coldwell Banker Commercial Pacific Properties LLC

 

   Hawaii

Coldwell Banker Pacific Properties LLC

 

   Hawaii

Pacific Properties Referrals, Inc.

 

   Hawaii

Mid-Atlantic Settlement Services LLC

 

   Maryland

Pacesetter Nevada, Inc.

 

   Nevada

Market Street Settlement Group LLC

 

   New Hampshire

ERA General Agency of New Jersey, Inc.

 

   New Jersey

NRT Commercial Ohio Incorporated

 

   Ohio

Coldwell Banker Residential Referral Network, Inc.

 

   Pennsylvania

TRG Settlement Services, LLP

 

   Pennsylvania

J.W. Riker – Northern R. I., Inc.

 

   Rhode Island

Alpha Referral Network LLC

 

   Texas

 